DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 13 June 2022. As per applicant’s request, claims 1-3, 9, 11-14, 19 have been amended. Claims 1-7, 9-17, 19-20 are pending in the application.

Response to Arguments
All claim objections have been withdrawn.

The 35 U.S.C. 101 rejections of claims 1-20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Edward P. Ryan, Reg. No. 64912, in response to interview of 12 July 2022.
The claims have been amended as follows:
2. (Currently amended) The computer-implemented method of claim 1, wherein selecting the group action selects actions for individual autonomous mobile devices from the plurality of autonomous mobile devices.
4. (Currently amended) The computer-implemented method of claim 1, further comprising observing a present state of the plurality of autonomous mobile devices.

12. (Currently amended) A system for selecting and performing group actions, comprising: 
a hardware processor; and 
a memory that stores a computer program, which, when executed by the hardware processor, causes the hardware processor to: 
select parameters for a time-varying approximated action-value function, which determines a reward value associated with a particular group action taken from a particular state using a determinant of a time-varying parameter matrix for the action- value function; 
select a group action using the approximated action-value function and the selected parameters; and 
trigger a plurality of autonomous devices to change position in accordance with the group action.

13. (Currently amended) The system of claim 12, wherein the computer program further causes the hardware processor to select actions for individual autonomous mobile devices from the plurality of autonomous mobile devices.

15. (Currently amended) The system of claim 12, further comprising a network interface configured to receive information reflecting observations of a present state of the plurality of autonomous mobile devices.
Allowable Subject Matter
Claims 1-7, 9-17, 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 11-12 and further search, claims 1, 11-12 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1 and 11:
...
selecting parameters for a time-varying approximated action-value function, which determines a reward value associated with a particular group action taken from a particular state using a determinant of a time-varying parameter matrix for the action-value function;
selecting a group action using the approximated action-value function and the selected parameters; and 
triggering a plurality of autonomous mobile devices to change positions in accordance with the group action.

Claim 12:
...
select parameters for a time-varying approximated action-value function, which determines a reward value associated with a particular group action taken from a particular state using a determinant of a time-varying parameter matrix for the action-value function;
select a group action using the approximated action-value function and the selected parameters; and 
trigger a plurality of autonomous mobile devices to change positions in accordance with the group action.

Regarding the cited limitations of claims 1, 11-12 which do not appear to be taught by the prior art: Chen et al. teaches using low rank factorization for q-learning for a multi-agent reinforcement learning to perform actions for the plurality of agents. Gartrell et al. teaches using determinants for low rank factorization. Sim et al. teaches using determinants of time varying parameters as part of a reward in order to move a single robot.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise selecting parameters for a time-varying approximated action-value function, which determines a reward value associated with a particular group action taken from a particular state using a determinant of a time-varying parameter matrix for the action-value function, in order to move a plurality of autonomous mobile devices.
Therefore, the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 11-12.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 11-12 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125